DETAILED ACTION
1. Applicant's response, filed 6 April 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 April 2022 has been entered.
 
Claim Status
4. Claims 2-21, 23-29, 34-40, and 42-56 are cancelled.
Claims 1, 22, 30-33 and 41 are currently pending. 
Claims 1, 22, 30-33, and 41 are under examination herein.
Claims 1, 22, 30-33, and 41 are rejected.

Claim Rejections - 35 USC § 112
35 USC § 112(a)
5. The rejection of claims 1, 3, 22, 24, 30-33 and 41 under 35 U.S.C. 112(a) is withdrawn in view of the claim amendments filed 6 April 2022. 
                 
Claim Rejections - 35 USC § 101
6. The rejection of claims 1, 3, 22, 24, 30-33, and 41 under 35 U.S.C. 101 is withdrawn in view of the claim amendments filed 6 April 2022. Specifically, the amended claims integrate the recited judicial exception into a practical application that is a particular treatment for breast cancer that is realized in all embodiments of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. The rejection of claims 1, 3, 22, 34, and 30-31 under 35 U.S.C. 103 as being unpatentable over Nevins et al. (US 2009/0186024 A1; 12 August 2016 IDS Document; previously cited), Verhaegh et al. (WO 2013/011479 A2; 12 August 2016 IDS Document; previously cited), Teschendorff et al. (BMC Cancer 2010, 10:604, pgs. 1-20; previously cited), de Kruijf et al. (Annals of Oncology, 2013, 24, pgs. 384-390; newly cited) and Chen et al. (PLoS One August 2010, Vol. 5, Issue 8, e12293, pgs. 1-17; newly cited) is withdrawn in view of the claim amendments filed 6 April 2022.

8. The rejection of claim 41 under 35 U.S.C. 103 as being unpatentable over Nevins et al. (US 2009/0186024 A1; 12 August 2016 IDS Document; previously cited), Verhaegh et al. (WO 2013/011479 A2; 12 August 2016 IDS Document; previously cited), Teschendorff et al. (BMC Cancer 2010, 10:604, pgs. 1-20; previously cited), de Kruijf et al. (Annals of Oncology, 2013, 24, pgs. 384-390; newly cited), Chen et al. (PLoS One August 2010, Vol. 5, Issue 8, e12293, pgs. 1-17; newly cited) as applied to claim 22 above, and further in view of Katz et al. (Expert Opin Ther Targets 2013, 17(7), pgs. 743-760; previously cited) is withdrawn in view of the claim amendments filed 6 April 2022.

9. Claims 1, 22, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Nevins et al. (US 2009/0186024 A1; 12 August 2016 IDS Document; previously cited), Verhaegh et al. (WO 2013/011479 A2; 12 August 2016 IDS Document; previously cited), Teschendorff et al. (BMC Cancer 2010, 10:604, pgs. 1-20; previously cited), de Kruijf et al. (Annals of Oncology, 2013, 24, pgs. 384-390; previously cited), Chen et al. (PLoS One August 2010, Vol. 5, Issue 8, e12293, pgs. 1-17; previously cited), and Malinowsky et al. (British Journal of Cancer 11 March 2014, 110, pgs. 2081-2089; previously cited). This rejection is newly recited and necessitated by claim amendment. 
With respect to claim 1, Nevins et al. discloses a method of estimating the efficacy of therapeutic agents in treating a disorder in a subject by determining expression levels of multiple genes in a sample from a subject and detecting the presence of pathway deregulation in each of one or more pathways by comparing the measured expression levels of the genes to one or more reference profiles indicative of pathway deregulation, wherein the presence of pathway deregulation in the one or more pathways is indicative of the estimated effect in treating the disorder in the subject (claims 1-2; paras. [0009], [0013], [0088] and [0092]-[0099]). Nevins et al. discloses that a deregulated pathway means a pathway that is either hyperactivated or hypoactivated (para. [0050]). Nevins et al. discloses determining pathway deregulation for breast cancer (paras. [0021], [0025]-[0026], [0076]-[0079]). Nevins et al. discloses that the expression profile is obtained by the use of microarrays (paras. [0015]-[0016], [0171] and [0181]). Nevins et al. further discloses that the measure of the efficacy of a therapeutic agent is selected from the group consisting of disease specific-survival, disease-free survival, tumor recurrence, therapeutic response, tumor remission, and metastasis inhibition (claim 8 and para. [0010]). Nevins et al. also discloses that the deregulated pathways analyzed include TGF-beta and phosphatidylinositol pathways (para. [0065]). Nevins et al. discloses that the reference profile(s) of the invention are based on trained models developed from expression data (paras. [0097]-[0099] and [0153]-[0170]). Nevins et al. further discloses that the method can be used to assign a phenotype, such as the prognosis or stage of cancer (paras. [0077] and [0092]-[0096]). Nevins et al. discloses determining a therapeutic agent to be effective for treating the disorder in the patient and administering the therapeutic agent to the subject (paras. [0009] and [0013]; claims 16-17). Nevins et al. discloses that the therapeutic agents are inhibitors for hyperactivated pathways (para. [0145]). It would have been obvious to prescribe the therapeutic agent to the patient before administering it to the patient in accordance with standard medicinal protocols.
Regarding claims 22, 30-31 and 33, Nevins et al. discloses a method of estimating the efficacy of therapeutic agents in treating a disorder in a subject by determining expression levels of multiple genes in a sample from a subject and detecting the presence of pathway deregulation in each of one or more pathways by comparing the measured expression levels of the genes to one or more reference profiles indicative of pathway deregulation, wherein the presence of pathway deregulation in the one or more pathways is indicative of the estimated effect in treating the disorder in the subject (claims 1-2; paras. [0009], [0013], [0088] and [0092]-[0099]). Nevins et al. discloses that a deregulated pathway means a pathway that is either hyperactivated or hypoactivated (para. [0050]). Nevins et al. discloses determining pathway deregulation for breast cancer (paras. [0021], [0025]-[0026], [0076]-[0079]). Nevins et al. discloses that the expression profile is obtained by the use of microarrays (paras. [0015]-[0016], [0171] and [0181]). Nevins et al. further discloses that the measure of the efficacy of a therapeutic agent is selected from the group consisting of disease specific-survival, disease-free survival, tumor recurrence, therapeutic response, tumor remission, and metastasis inhibition (claim 8 and para. [0010]). Nevins et al. also discloses that the deregulated pathways analyzed include TGF-beta and phosphatidylinositol pathways (para. [0065]). Nevins et al. discloses that the reference profile(s) of the invention are based on trained models developed from expression data (paras. [0097]-[0099] and [0153]-[0170]). Nevins et al. further discloses that the method can be used to assign a phenotype, such as the prognosis or stage of cancer (paras. [0077] and [0092]-[0096]). Nevins et al. discloses determining a therapeutic agent to be effective for treating the disorder in the patient and administering the therapeutic agent to the subject (paras. [0009] and [0013]; claims 16-17). Nevins et al. discloses that the therapeutic agents are inhibitors for hyperactivated pathways (para. [0145]). It would have been obvious to prescribe the therapeutic agent to the patient before administering it to the patient in accordance with standard medicinal protocols. 
Concerning claim 32, Nevins et al. also discloses that the deregulated pathways analyzed include TGF-beta and phosphatidylinositol pathways (para. [0065]).
Nevins et al. is silent to calculating an activity level of a cellular signaling pathway based on a calculated activity level of a transcription factor element in a sample using a calibrated pathway model that compares the expression levels of at least three target genes for the pathway with expression levels for the genes in the calibrated pathway model for the TGF-β cellular signaling pathway and at least one additional cellular signaling pathway, wherein the transcription factor element is a SMAD family member for the TGF-β cellular signaling pathway and a FOXO family member for the PI3K cellular signaling pathway, and calculating a risk score using a calibrated Multi-Pathway Score (MPS) model that compares the calculated activity level of the TGF-β cellular signaling pathway and at least one additional cellular signaling pathway in the sample with an activity level of the pathways determinative of the occurrence of the clinical event, wherein the calculated activity of the TGF-β cellular signaling pathway is increased in the sample and the calculated activity level of the at least one additional cellular signaling pathway is increased in the sample, and wherein the calibrated MPS model thus calculates a high risk score in claims 1 and 22; wherein the risk monotonically increases with an increasing activity level of the TGF-β cellular signaling pathway in the sample in claim 30; and wherein the risk monotonically increases with an increasing activity level of the PI3K cellular signaling pathway in the sample in claim 32. However, these limitations were known in the art at the time of the effective filing date of the invention, as taught by Verhaegh et al., Teschendorff et al., de Kruijf et al., Chen et al. and Malinowsky et al.
Pertaining to claims 1 and 22, Verhaegh et al. discloses a method for inferring activity of one or more cellular signaling pathways in tissue of a subject based on the expression levels of one or more target genes of the cellular signaling pathway by estimating an activity level of at least one transcription factor element of the cellular signaling pathway using the expression levels of the one or more target genes of the cellular signaling pathway with a probabilistic model and then determining if the pathway(s) are operating abnormally in the tissue based on the inferred activity (pg. 3, line 13 to pg. 4, line 18). Verhaegh et al. further discloses performing the inferring on a digital processing device (pg. 4, lies 4-5). Verhaegh et al. discloses recommending or prescribing a drug that corrects for normal operation of the cellular signaling pathway (pg. 60, lines 1-3). Verhaegh et al. further discloses that the Bayesian network is constructed using conditional probabilistic relationships between expression levels of different target genes and the activity of the cellular signaling pathway (pg. 15, line 30 to pg. 16, line 6).
As to claims 1 and 22, Teschendorff et al. discloses a method of prognostic classification of breast cancer defined by patterns of immune pathway response (abstract). Specifically, Teschendorff et al. discloses developing a Boolean interaction Cox-regression model to identify non-linear pathway combinations associated with clinical outcome, including the TGF-β and Akt, otherwise referred to as the PI3K, pathways (abstract; pg. 5, para. 4 to pg. 6, para. 1; Table 1). Teschendorff et al. discloses that the method combines the individual pathway activation levels to determine models that are predictive of clinical outcome with distant metastasis free survival as the end point, which is the time from diagnosis to the appearance of a distant metastasis (pg. 11, col. 2, para. 3 to pg. 17, col. 1, para. 3).
With respect to claims 1 and 22, de Kruijf et al. discloses that the expression levels of p-Smad2 and Smad4 are correlated with an unfavorable prognosis  for progression-free survival as well as the disease relapse in patients with stage I-III breast cancer (abstract; pg. 386, col. 2, para. 2 to pg. 388, col. 1, para. 1; Fig. 4).
Regarding claims 1 and 22, Chen et al. discloses that FOXO transcription factors (FOXO3a, FOXO1 and FOXO4) are downstream targets of the PI3K-akt pathway and play a vital role in cellular processes associated with tumorigenesis and cancer progression (pg. 2, col. 1, para. 3). Chen et al. further discloses that FOXO3a expression in breast cancer is associated with metastasis and shortened overall survival time (pg. 14, col. 2, para. 1). 
Concerning claims 1, 22 and 30, Teschendorff et al. discloses that TGF-β activation is associated with poor clinical outcome (Table 2; pg. 11, col. 2, para. 3 to pg. 12, col. 2, para. 1).
Pertaining to claims 1, 22 and 32, Malinowsky et al. discloses activation of the PI3K/AKT pathway as evidenced by level of expression products of the PI3K/Akt pathway correlate with prognosis in colon cancer (abstract). Specifically, Malinowsky et al. discloses that increased expression of proteins in the PI3K/Akt-signaling pathway are associated with lower disease-free survival times (pg. 2084, col. 1, para. 5).
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some motivation or teaching in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Verhaegh et al. discloses that the disclosed method of inferring cellular signaling pathway activity is less susceptible to error than utilizing entire gene expression microarray measurements (pg. 1, line 15 to pg. 3, line 10; pg. 9, lines 19-20). Therefore, one of ordinary skill in the art would have been motivated to utilize the cellular signaling pathway activity inference method taught by Verhaegh et al. in the method of predicting efficacy from pathway deregulation taught by Nevins et al. in order to improve the determination of abnormal pathway regulation in method of Nevins et al. Furthermore, one of ordinary skill in the art would predict that the method of Verhaegh et al. could be readily added to the method of Nevins et al. with a reasonable expectation of success since both methods pertain to detecting deregulation in cellular signaling pathways. 
Teschendorff et al. discloses that prognostic models based on interactions of activities between signaling pathways yield better prognostic stratifications than those based on single pathways (pg. 17, col. 1, para. 3). Therefore, one of ordinary skill in the art would have been motivated to utilize the prognostic model that accounts for interactions between pathways taught by Teschendorff et al. in the method of predicting efficacy from pathway deregulation taught by Nevins et al. and Verhaegh et al. in order to improve the prognostic stratification of the method of Nevins et al. and Verhaegh et al. Furthermore, one of ordinary skill in the art would predict that the method of Teschendorff et al. could be readily added to the method of Nevins et al. and Verhaegh et al. with a reasonable expectation of success since both methods pertain to prediction of clinical outcomes based on gene expression levels in pathways. 
de Kruijf et al. discloses that expression levels of SMAD proteins in the TGF-β cellular signaling pathway are associated with an unfavorable prognosis and disease relapse (abstract; pg. 386, col. 2, para. 2 to pg. 388, col. 1, para. 1; Fig. 4). Chen et al. discloses that FOXO transcription factors in the PI3K-Akt cellular signaling pathway are associated with a likelihood of metastasis and shortened overall survival time in breast cancer (pg. 14, col. 2, para. 1). It would have been obvious to one of ordinary skill in the art to evaluate the activity of the SMAD and FOXO family members of the TGF-β and PI3K cellular signaling pathways, respectively, in the method of Nevins et al., Verhaegh et al. and Teschendorff et al. for predicting efficacy of treatments for cancer patients because these family members are known to be correlated with poor outcomes for breast cancer patients. Furthermore, one of ordinary skill in the art would predict that evaluation of the transcription factors taught by de Kruijf et al. and Chen et al. could be readily added to the method of Nevins et al., Verhaegh et al. and Teschendorff et al. with a reasonable expectation of success because the method Nevins et al., Verhaegh et al. and Teschendorff et al. discloses evaluating the TGF-β and PI3K cellular signaling pathways. 
Malinowsky et al. discloses that activation of the PI3K/Akt pathway is associated with lower disease-free survival (abstract; pg. 2084, col. 1, para. 5).  Therefore, it would have been obvious to one or ordinary skill in the art at the time of the invention that the risk for disease recurrence based on the activity of cellular signaling pathways including PI3K for colon cancer predicted by the method of Nevins et al., Verhaegh et al., Teschendorff et al., de Kruijf et al. and Chen et al. would increase for increasing activity levels of the PI3K pathway based on the teachings of Malinowsky et al. Furthermore, one of ordinary skill in the art would have a reasonable expectation of success for this combination as both methods pertain to the prediction of clinical outcome based on cell signaling pathway deregulation. 
The invention is therefore prima facie obvious.

10. Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Nevins et al. (US 2009/0186024 A1; 12 August 2016 IDS Document; previously cited), Verhaegh et al. (WO 2013/011479 A2; 12 August 2016 IDS Document; previously cited), Teschendorff et al. (BMC Cancer 2010, 10:604, pgs. 1-20; previously cited), de Kruijf et al. (Annals of Oncology, 2013, 24, pgs. 384-390; previously cited), Chen et al. (PLoS One August 2010, Vol. 5, Issue 8, e12293, pgs. 1-17; previously cited), and Malinowsky et al. (British Journal of Cancer 11 March 2014, 110, pgs. 2081-2089; previously cited) as applied to claim 22 above, and further in view of Katz et al. (Expert Opin Ther Targets 2013, 17(7), pgs. 743-760; previously cited). This rejection is newly recited and necessitated by claim amendment.
The limitations of claim 22 have been taught by Nevins et al., Verhaegh et al., Teschendorff et al., de Kruijf et al., Chen et al. and Malinowsky et al. in the above rejection.
Nevins et al., Verhaegh et al., Teschendorff et al., de Kruijf et al., Chen et al. and Malinowsky et al. are silent to the expression levels of the TGF-β target genes ANGPTL4, CDC42EP3, ID1, SERPINE1, JUNB, SKIL or SMAD7 are determined in claim 41. However, these limitations were known in the art at the time of the effective filing date of the invention, as taught by Katz et al.
As to claim 41, Katz et al. discloses that the TGF-β signaling pathway includes the genes ANGPTL4, ID1, SMAD4, SMAD6, and SMAD7 (pg. 5, para. 2; pg. 8, para. 7; Fig. 1).
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some teaching in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Katz et al. discloses that the TGF-β signaling pathway includes the genes ANGPTL4, ID1, SMAD4, SMAD6, and SMAD7 (pg. 5, para. 2; pg. 8, para. 7; Fig. 1).  Therefore, it would have been obvious to one or ordinary skill in the art at the time of the invention to include these genes in the calculation for the activity of the TGF-β pathway since they are part of the pathway and affected by its activity. Furthermore, one of ordinary skill in the art would have a reasonable expectation of success for this combination as the method of Nevins et al., Verhaegh et al., Teschendorff et al., de Kruijf et al., Chen et al. and Malinowsky et al. is able to include known techniques for measuring gene expression. The invention is therefore prima facie obvious.

Response to Arguments
Applicant's arguments filed 6 April 2022 have been fully considered but they are  persuasive only in part.

11. Applicant asserts that there is no teaching or suggestion in Nevins in view of Verhaegh, Teschendorff, Malinowsky and/or Katz that the MPS model will provide a risk that the subject will experience a clinical event associated with breast cancer within a certain period of time, where the clinical event is development of breast cancer, recurrence of breast cancer, progression of breast cancer, or development of metastasis (pg. 14, para. 2 to pg. 15, para. 1). This argument is not persuasive.
Teschendorff et al. discloses that the method combines the individual pathway activation levels to determine models that are predictive of clinical outcome with distant metastasis free survival as the end point, which is the time from diagnosis to the appearance of a distant metastasis, which equates to the development of metastasis or recurrence (pg. 11, col. 2, para. 3 to pg. 17, col. 1, para. 3). Therefore, Teschendorff et al. in combination with Nevins, Verhaegh, de Kruijf, Chen and Malinowsky suggests that the model will provide a risk that the subject will experience a clinical event associated with breast cancer within a certain period of time.

12. Applicant asserts that Nevins in view of Verhaegh, Teschendorff, Malinowsky, Katz, de Kruijf, and Chen do not suggest that the model relies on an activity level of a SMAD family member of the TGF-β signaling pathway and an activity level of a FOXO family member of the PI3K signaling pathway, β-catenin/TCF4 of the Wnt signaling pathway, an ERα dimer of the ER signaling pathway and/or a GLI family member of the HH signaling pathway because the only possible motivation for utilizing the determined activity level of a SMAD family member is impermissible hindsight (pg. 15, para. 2 to pg. 16, para. 3 of Applicant’s Remarks). This argument is not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the conclusion of obviousness is based on the teachings of de Kruijf and Chen. Specifically, de Kruijf et al. discloses that expression levels of SMAD proteins in the TGF-β cellular signaling pathway are associated with an unfavorable prognosis and disease relapse (abstract; pg. 386, col. 2, para. 2 to pg. 388, col. 1, para. 1; Fig. 4). Chen et al. discloses that FOXO transcription factors in the PI3K-Akt cellular signaling pathway are associated with a likelihood of metastasis and shortened overall survival time in breast cancer (pg. 14, col. 2, para. 1). Since Nevins, Verhaegh and Teschendorff disclose evaluating pathways that include these members for cancer prognosis and the de Kruijf et al. and Chen et al. discloses that those particular members of those pathways are associated with cancer prognosis, it would have been obvious based on the prior art to include those particular members in the analysis.

13. Applicant asserts that the combination of activities according to Teschendorff et al. with Nevins, Verhaegh, de Kruijf and Chen do not suggest or render obvious the very specific process of combining two specific pathways, which are both determined to be overactive in a sample from a breast cancer patient, and then used to assign a high risk of experiencing development of breast cancer, recurrence of breast cancer, progression of breast cancer or development of metastasis, prescribe and administer inhibitors of those pathways (pg. 18, paras. 1-2 of Applicant’s Remarks). This argument is not persuasive.
As set forth in the above rejection, Nevins et al. discloses a method the comprises determining expression levels of multiple genes in a sample from a subject and detecting the presence of pathway deregulation in each of one or more pathways, including TGF-β and phosphatidylinositol pathways, by comparing the measured expression levels of the genes to one or more reference profiles indicative of pathway deregulation, wherein the presence of pathway deregulation in the one or more pathways is indicative of disease specific-survival, disease-free survival, tumor recurrence, therapeutic response, tumor remission, and metastasis inhibition in treating breast cancer in the subject (claims 1-2 and 8; paras. [0009]-[0010], [0013], [0021], [0025]-[0026], [0065], [0076]-[0079], [0088] and [0092]-[0099]). Teschendorff et al. discloses developing a Boolean interaction Cox-regression model to identify non-linear pathway combinations associated with clinical outcome, including the TGF-β and Akt, otherwise referred to as the PI3K, pathways (abstract; pg. 5, para. 4 to pg. 6, para. 1; Table 1). Teschendorff et al. discloses that the method combines the individual pathway activation levels to determine models that are predictive of clinical outcome with distant metastasis free survival as the end point, which is the time from diagnosis to the appearance of a distant metastasis (pg. 11, col. 2, para. 3 to pg. 17, col. 1, para. 3). Therefore, both Nevins and Teschendorff disclose that TGF-β and PI3K pathways are used to assign a risk of distant metastasis free survival and Teschendorff specifically discloses a process of combining the activities of the two pathways to assign a high risk of experiencing development of breast cancer, recurrence of breast cancer, progression of breast cancer or development of metastasis. In addition, the teachings of Nevins above discloses prescribing and administering an inhibitor of hyperactive pathways (paras. [0009], [0013], and [0145]; claims 16-17). Furthermore, the teachings of de Kruijf et al., Chen et al., and Malinowsky et al. in the above rejection indicate why overactivation in these pathways is expected to be associated with a high risk of experiencing development of breast cancer, recurrence of breast cancer, progression of breast cancer or development of metastasis.

14. Applicant remarks that Nevins in view of Verhaegh, Teschendorff, Malinowsky, Katz, de Kruijf, and Chen do not suggest or render obvious a method in which the increased activity level of each of two specific pathways are determined by a calibrated pathway model based on the expression levels of at least three target genes and this determined increased activity level for the two pathways are fed into a calibrated multi-pathway score to determine a high risk for the clinical event (pg. 18, para. 3 to pg. 20, para. 1 of Applicant’s Remarks). Applicant further remarks that it is not clear how the estimated activity level discloses calculating the activity level of the TGF-β transcription factor element using a calibrated pathway model (pg. 19, para. 2 to pg. 20, para. 1 of Applicant’s Remarks). Applicant also remarks that the model disclosed by Teschendorff alone or in combination with the other references utilizes a very different input and thus the only motivation to revise the model taught by Teschendorff is in the four corners of the Applicant’s disclosure (pg. 20, para. 2 to pg. 21, para. 2 of Applicant’s Remarks). This argument is not persuasive.
As discussed in the above rejection, Nevins et al. discloses a method the comprises determining expression levels of multiple genes in a sample from a subject and detecting the presence of pathway deregulation in each of one or more pathways, including TGF-β and phosphatidylinositol pathways, by comparing the measured expression levels of the genes to one or more reference profiles indicative of pathway deregulation, wherein the presence of pathway deregulation in the one or more pathways is indicative of disease specific-survival, disease-free survival, tumor recurrence, therapeutic response, tumor remission, and metastasis inhibition in treating breast cancer in the subject (claims 1-2 and 8; paras. [0009]-[0010], [0013], [0021], [0025]-[0026], [0065], [0076]-[0079], [0088] and [0092]-[0099]). Nevins et al. discloses that a deregulated pathway means a pathway that is either hyperactivated or hypoactivated (para. [0050]). Nevins et al. discloses determining pathway deregulation for breast cancer (paras. [0021], [0025]-[0026], [0076]-[0079]). Nevins et al. discloses that the reference profile(s) of the invention are based on trained models developed from expression data (paras. [0097]-[0099] and [0153]-[0170]). Verhaegh et al. discloses a method for inferring activity of one or more cellular signaling pathways in tissue of a subject based on the expression levels of one or more target genes of the cellular signaling pathway by estimating an activity level of at least one transcription factor element of the cellular signaling pathway using the expression levels of the one or more target genes of the cellular signaling pathway with a probabilistic model and then determining if the pathway(s) are operating abnormally in the tissue based on the inferred activity (pg. 3, line 13 to pg. 4, line 18). Verhaegh et al. further discloses that the Bayesian network is constructed using conditional probabilistic relationships between expression levels of different target genes and the activity of the cellular signaling pathway (pg. 15, line 30 to pg. 16, line 6), which reads on the calibrated pathway model that calculates the activity level of each cellular signaling pathway based on the expression levels of at least three target genes. Furthermore, the teachings of de Kruijf et al., Chen et al., and Malinowsky et al. in the above rejection indicate why overactivation in these pathways is expected to be associated with a high risk of experiencing development of breast cancer, recurrence of breast cancer, progression of breast cancer or development of metastasis.
Regarding the arguments of the calibrated multi-pathway model and the teachings of Teschendorff et al., the claims recite that the calibrated multi-pathway score model compares the calculated activity levels of the TGF-β cellular signaling pathway and the at least one additional cellular signaling pathway in the sample to activity levels of the same pathways that are determinative of the occurrence of the clinical event. Teschendorff et al. discloses that that pathway activity levels. There is no indication of a particular input to the model beyond the calculated activity levels. Teschendorff et al. discloses utilizing the method combines the individual pathway activation levels to determine models that are predictive of clinical outcome with distant metastasis free survival as the end point, which is the time from diagnosis to the appearance of a distant metastasis (pg. 11, col. 2, para. 3 to pg. 17, col. 1, para. 3). Although Teschendorff et al. discloses utilizing a different method for determining pathway activation in the reference, there is no indication that activation levels determined by other methods, such as those taught by Verhaegh et al., would not be equally applicable for combining in a Cox regression model trained for the particular end point. Rather, one of ordinary skill in the art would reasonably expect that the model would also be successful because it would still be utilizing calculated activity levels.
 
Conclusion
15. No claims are allowed.

E-mail Communications Authorization
16. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
	17. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/Primary Examiner, Art Unit 1631